Judgment unanimously reversed on the law and facts and new trial granted, with costs to appellant to abide the event. Memorandum: The findings implicit in the verdiet of the jury that defendant, Michael Wallace, was not negligent *482or that plaintiff was eontributorily negligent, or both, were contrary to the evidence. (Appeal from judgment of Erie Trial Term dismissing plaintiff’s complaint on the merits, in an automobile negligence action.)
Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.